
	

115 SRES 51 IS: Recognizing the contributions of Federal employees and pledging to oppose efforts to reduce Federal workforce pay and benefits, eliminate civil service employment protections, undermine collective bargaining, and increase the use of non-Federal contractors for inherently governmental activities.
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 51
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2017
			Ms. Hirono (for herself, Mr. Brown, Mr. Cardin, Mr. Van Hollen, Mr. Blumenthal, Mr. Booker, Mr. Markey, Ms. Warren, Mr. Carper, Mr. Franken, Mrs. Murray, and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Recognizing the contributions of Federal employees and pledging to oppose efforts to reduce Federal
			 workforce pay and benefits, eliminate civil service employment
			 protections, undermine collective bargaining, and increase the use of
			 non-Federal contractors for inherently governmental activities.
	
	
 Whereas Federal agencies are tasked with the fundamental responsibility of serving to protect, promote, and preserve the rights and interests of the people of the United States;
 Whereas the activities of the Federal Government encompass a broad range of activities, including— (1)conducting and supporting military operations;
 (2)protecting the homeland, including transportation, communications, financial, and other systems; (3)preserving and enhancing public health;
 (4)supporting the least fortunate; (5)defending the rights and interests of individuals and consumers;
 (6)enhancing and preserving the environment of the United States; and (7)promoting and facilitating commerce;
 Whereas, to achieve these objectives, many Federal agencies conduct operations 24 hours per day, 7 days per week, and 365 days per year;
 Whereas, according to the Office of Personnel Management, the Federal Government directly employs approximately 2,100,000 individuals to carry out the functions of the Federal Government;
 Whereas, in the past 50 years, the population of the United States increased from approximately 198,000,000 individuals to more than 321,400,000 individuals, while the Federal workforce actually decreased from approximately 2,200,000 employees to approximately 2,100,000 employees;
 Whereas the Federal Government functions most effectively, and the interest of the public is served, when the Federal Government offers fair compensation, including pay, health, retirement, and other benefits, to attract and retain qualified, diverse, and dedicated Federal employees;
 Whereas, to ensure the integrity of the Federal civil service, it is essential that Federal employees have access to constitutionally protected due process rights and the ability to bargain collectively;
 Whereas full- or part-time Federal employees should primarily be responsible for the activities and functions of the Federal Government;
 Whereas the effective functioning of the Federal Government and the integrity of the civil service have been undermined by efforts to decrease pay and benefits and reduce rights with respect to due process and collective bargaining;
 Whereas, through these efforts, Federal employees have already contributed more than $180,000,000,000 to the reduction of the Federal deficit, primarily in the form of higher retirement contributions and foregone wages;
 Whereas reductions to pay and benefits, the removal of collective bargaining rights, and the elimination or degradation of civil service due process rights would make it harder for the Federal Government to attract the best and brightest to public service;
 Whereas reinstatement of the Holman Rule by the House of Representatives as part of the resolution entitled Resolution adopting rules for the One Hundred Fifteenth Congress, approved January 3, 2017, presents a direct threat to the employment and compensation of Federal employees, will not result in substantial savings to the Federal Government, and serves primarily to undermine the morale of the Federal workforce;
 Whereas the Federal hiring freeze ordered by the President on January 23, 2017, will impact the ability of the Federal Government to provide services across the United States, including the ability to process the payment of Social Security and other benefits and conduct workplace, food, and product safety inspections; and
 Whereas it is in the interest of Congress and the United States for the Federal Government to be able to attract a diverse, dynamic, and dedicated workforce in order to serve the people of the United States: Now, therefore, be it
		
	
 That the Senate will deny the passage of any legislation, and challenge any action of the executive branch, that—
 (1)erodes fair compensation for Federal employees, including by reducing wages, unjustifiably raising health insurance premiums, and unnecessarily or irresponsibly reducing the overall Federal workforce, such as an appropriations bill passed by the House of Representatives that contains a provision adopted by the House of Representatives under section 3(a) of the resolution entitled Resolution adopting rules for the One Hundred Fifteenth Congress, approved January 3, 2017;
 (2)undermines the value of employee retirement programs, including by reducing earnings on retirement savings, unjustly increasing employee contribution levels, or seeking to transition fully to a private-sector styled plan consisting solely of cash or deferred arrangements described in section 401(k) of the Internal Revenue Code of 1986;
 (3)diminishes the ability of Federal employee unions to effectively represent and protect the rights of employees;
 (4)reduces fundamental protections for civil servants, including the right to due process; or (5)increases the use of nongovernmental contractors to perform inherently governmental functions.
			
